EXHIBIT 10.6
MODIFICATION OF LOAN AGREEMENT
 
THIS MODIFICATION OF LOAN AGREEMENT is made and entered into on  September 30,
2011 by and between SUMMIT HOTEL OP, LP, a Delaware limited partnership
("Borrower") (successor by merger with Summit Hotel Properties, LLC,
("Summit")), and ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut
corporation ("Lender").
 
WITNESSETH:
 
WHEREAS, Summit and Lender entered into that certain Loan Agreement dated June
15, 2006, as amended (collectively, the "Loan Agreement");
 
WHEREAS, on this date Borrower and Lender have completed two (2) Substitutions
(as defined in the Loan Agreement) pursuant to Section 3.08 of the Loan
Agreement; and
 
WHEREAS, Borrower and Lender desire to amend the Loan Agreement as hereinafter
set forth;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and TEN AND NO/100 DOLLARS ($10.00), and other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Borrower and Lender, intending to be legally bound, agree
that the Loan Agreement is modified as follows:
 
1.  
The Loan Agreement is hereby modified to delete Section 3.07 of the Loan
Agreement in its entirety; there shall be no Release Privilege (as defined in
the Loan Agreement) throughout the remaining term of the Note (as defined in the
Loan Agreement) and all references to said Section 3.07 in the Loan Documents
(as defined in the Loan Agreement) are hereby deleted. Accordingly, there is no
reason to reallocate Allocation Percentages or Principal Allocations (as both
terms are defined in the Loan Agreement).

 



2.  
Borrower and Lender agree that although Lender has permitted three (3)
Substitutions as  of the date hereof, Borrower shall be permitted to request and
close one (1) additional Substitution pursuant to Section 3.08 of athe Loan
Agreement during the remaining term of the Note, subject to Lender's approval,
in its sole discretion.

 



3.  
Except as expressly modified hereby, the Loan Agreement shall remain in full
force and  effect, Borrower and Lender hereby ratifying and affirming the same.

 



 
[SIGNATURES BEGIN ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first above-written.
 
 

  BORROWER:       SUMMIT HOTEL OP, LP, a Delaware limited partnership     By:
Summit Hotel GP, LLC, a Delaware limited liability company, General Partner

 
 

  By: Summit Hotel Properties, Inc., a Maryland corporation, Sole Member        
  By: /s/ Christopher Eng     Name: Christopher Eng     Title: Secretary

 
            
 
 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
[SIGNATURES CONTINUED FROM PRECEDING PAGE]
 
 

  LENDER:       ING LIFE INSURANCE AND ANNUITY COMPANY, a Georgia corporation  
  By: ING Investment Management LLC, as Authorized Agent

 
 

    By: /s/ Kurt Wassenar     Name: Kurt Wassenar     Title: Vice President

 
 
 
- 3 -
 

